Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
US 2014/0100391 to Olah et al is considered to be the closet prior art.
Olah teaches a method for producing methanol from a methane source such as methane from natural (shale) gas by first reacting one equivalent of methane with oxygen from the air to result in complete combustion to produce carbon dioxide and water in a molar ratio of 1:2; then conducting a bi-reforming process with a mixture of methane: carbon dioxide:water having a ratio of 3:1:2 to produce metgas, a mixture of hydrogen and carbon monoxide having a molar ratio of 2:1 to 2.1:1; and finally converting metgas exclusively to methanol.
Olah differs from the presently claimed invention in that use of oxidant comprising 70-99.5 wt.% oxygen for the combustion or the temperature of 1200 to 18000 C of the obtained heated gas stream is not disclosed, and the carbon dioxide produced in the combustion step is used in the reforming step rather than in the methanol synthesis step.
The advantage of using high oxygen concentration, results in a diluted carbon dioxide stream comprising a high amount of nitrogen, the presently claimed process recycles the highly concentrated carbon dioxide for use in the methanol synthesis step where it can be used to react with excess hydrogen obtained in the reforming step, leading to a higher yield of methanol and lower consumption of methane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622